DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 10, 2022 has been entered. 
Claims 9-12 have been canceled. 
Claims 1-8 and 13-15 are pending in this application. 

Allowable Subject Matter
Claims 1-8 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Zurbuchen (U.S. Patent Application Publication No. 2009/0125263 A1) teaches a method for operating a data interface circuit whereby calibration adjustments for data bit capture are made without disturbing normal system operation, comprising: receiving a first stream of data bits input to the data interface circuit, wherein a data bit pattern comprising the first stream is a predictable pattern; establishing, using a first calibration method operating on the first stream of data bits and outside of normal system operation, an initial optimal sampling point for sampling the data bits input to the data interface circuit; receiving a second stream of data bits input to the data interface circuit during normal system operation wherein a data bit pattern comprising the second stream is an unpredictable pattern; from time to time during normal system operation and without disturbing normal system operation, performing a second calibration method different from the first. 
Paragraph [0053]: “The block 622 may be used for calibrating the system 600 by collecting raw data from a known test pulse being applied to the FPGA and off-loading that raw 
The Examiner notes block 622 utilizes a known test pulse while performing calibration. 
Paragraph [0053]: “In a second path, the raw data from the demultiplexer 620 is coupled to a post processing block 624 that compares the data to a previously constructed look up table 626 (e.g., constructed using the block 622) and produces calibrated time values between the start pulse and one or more stop pulses coupled to the delay line 602.” 
The Examiner notes block 624 utilizes random pattern while performing calibration. 
Paragraph [0054]: “With the present techniques, there may be N stop pulses for every 1 start pulse, allowing for multiple timing measurements. The time measurements may be relative time differences made between pulses. Or the time measurements may be absolute time differences where the pulses (START and STOP) are timed against a coarse clock. This would allow the FPGA pulse data to be synchronized with timing measurements in other devices all synchronized with a master coarse clock. A START and STOP pulse generator 632 is shown by way of example, where the generator 632 may represent dedicated pulse generator circuit, the output of a photo-responsive sensor, etc.”
Paragraph [0055]: “It is well known that propagation rates of signals in FPGAs are affected by the power supply voltage and temperature. The variation in measured pulse delay times would be unacceptably large without a means to compensate the delay line propagation rate against a known standard. One technique used by instrumentation is to periodically enter a special calibration mode where known signals are introduced, analyzed, segregated from actual data, and used to produce a measurement correction factor. The disadvantage of this approach is that data collection is periodically halted to allow calibration to proceed. Block 624 incorporates an algorithm that utilizes the data pulses themselves to continuously compensate the delay line propagation rate, i.e., compensating for changes across the delay line such as temperature changes that introduce delay across all staggered columns of the FPGA. The block 624 thus not only calibrates the raw data by comparison to the lookup table, the block 624 may also during runtime compensate for delay time drift in the FPGA that may occur during different operating conditions. The block 624 for example may track the propagation of the edges of a known pulse to determine if the FPGA is experiencing some sort of delay time drift. The measurement standard is the 100 MHz clock, and the delay line separation between the same pulse edge captured 10 ns apart provides the necessary calibration information. No calibration mode is needed and data collection can continue uninterrupted.”
Paragraph [0058]: “Thus FIG. 6 shows an example system having a field programmable gate array with a plurality of delay lines capable of collectively propagating an electrical signal, and a memory buffer coupled to store snapshot data from those delay lines and from which a processor can calibrate the snapshot data to determine the timing between events such as between a start event and one or more stop events or between the stop events. This calibration, as discussed herein, may accurately compensate for generally any drift in the delay times of the unit circuits or CLBs form the delay lines and in particular from temperature effects that create drift in FPGA performance. The snapshots can be taken ever clock cycle-based event, which could mean every clock cycle period, or half period, or every two or more clock cycles. The FPGA may be programmed to achieve the desired timing resolution.”
The Examiner finds the calibration of Zurbuchen teaches the claimed “based on the determined drift amount, adjusting the optimal sampling point.”
However, as noted with respect to claim 1, Zurbuchen fails to teach “the second stream is an unpredictable pattern; from time to time during normal system operation and without disturbing normal system operation, performing a second calibration method different from the first, the second calibration method comprising: establishing a plurality of reference data paths for performing fringe timing measurements on the second stream of data bits input to the data interface circuit during normal system operation, the plurality of reference data paths including trailing fringe, leading fringe, and midpoint data paths; comparing a first fringe timing 
Independent claims 5 and 13 recite similar limitations as recited in claim 1 and thus, the Examiner finds the independent claims 5 and 13 are allowable over the prior art based on the reasoning as set forth above in independent claim 1.
	Claims 2-4, 6-8 and 14-15 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112